Citation Nr: 0727267	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for polyarthralgias and 
polymyalgias.

2.  Entitlement to an initial rating for service-connected 
post-traumatic stress disorder (PTSD) in excess of 50 percent 
from March 31, 2003, to December 12, 2006; and in excess of 
70 percent as of December 12, 2006.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound, right leg, currently rated at 10 
percent.

4.  Entitlement to an increased rating for tinnitus, rated at 
10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He had service in Vietnam and was awarded the Combat 
Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The June 2003 rating decision granted service connection for 
residuals of shrapnel fragment wound of the right leg and 
assigned it a 10 percent rating effective from November 16, 
1972.  The decision also granted service connection for post-
traumatic stress disorder and assigned it a 30 percent rating 
effective from March 31, 2003.  In July 2004, the RO assigned 
a 50 percent rating effective from March 31, 2003, for PTSD.

In an August 2005 travel board hearing before the 
undersigned, the veteran asked to withdraw his appeal for 
service connection for residuals of shell fragment wound of 
the left leg.  The appeal was withdrawn, and that issue is 
not before the Board.

In a November 2005 decision, the Board denied the issues of 
service connection for right and left knee disabilities and 
bilateral hearing loss.  The veteran did not appeal those 
denials.  The Board remanded the issues of service connection 
for polyarthralgias and polymyalgias, as well as the claims 
for increased ratings for PTSD and residuals of a right leg 
shell fragment wound for further development.

In April 2007, the RO assigned a 70 percent rating, effective 
from December 12, 2006, for PTSD.  The veteran continues to 
appeal for a higher initial rating for this disability.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for the 
residuals of a right leg shell fragment wound is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's polyarthralgias and polymyalgias were first 
diagnosed 33 years after his discharge and are not shown to 
be causally related to an injury or disease in service.

2.  From March 31, 2003, to December 12, 2006, the 
manifestations of PTSD produced moderate disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

3.  As of December 12, 2006, the veteran's PTSD 
manifestations produced serious symptoms with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.

4.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.




CONCLUSIONS OF LAW

1.  Polyarthralgias and Polymyalgias were not incurred or 
aggravated during service, and are not proximately due to or 
the result of a service-connected shell fragment wound.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).

2.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD from March 31, 2003, to 
December 12, 2006, and in excess of 70 percent as of December 
12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2005).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the veteran was not notified regarding degrees of 
disability or effective dates for any grant of an award until 
January 2006, the veteran has not contested the assigned 
effective dates, has actively participated in his claims for 
increased ratings, and has provided additional evidence with 
respect to his claims subsequent to the receipt of such 
notice.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





II.  Analysis 

A.  Service Connection Claim 

The veteran is in receipt of a service connection for a shell 
fragment wound, right leg.  His service medical records are 
negative for any complaints or findings of polyarthralgias 
and polymyalgias.  On the history portion of a February 1974 
VA examination, the veteran stated that his shell fragment 
wound had healed very well; and that he had no particular 
problems since then, except for occasional soreness over the 
area of the shell fragment wound when it was rested against a 
firm object.  

A VA joints examination  was conducted in May 2003.  The 
veteran reported that several weeks prior he awoke with 
multiple pains, especially on the bottoms of his feet, sides 
of his calves, knees and elbows.  These areas improved over 
the course of the day but continued to ache.  He had not 
noticed any joint swelling erythema, or heat.  The veteran 
was concerned that he may have arthritis, but he was not 
relating the condition to his service-connected shell 
fragment wound.  The pertinent diagnosis was polyarthralgias 
and polymyalgias of several weeks' duration, rule out early 
connective tissue disease or polymyositis, not related to his 
injury in service and involving his knees as well as other 
joints.  

At his hearing, the veteran stated that he has had these 
polyarthralgias and polymyalgias since service in Vietnam.  
He stated that he would have requested service connection 
earlier but he was never fully informed about his entitlement 
to VA benefits. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  When a disease is shown to be chronic in service 
or within the presumptive period, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection is warranted for a disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's contentions that he has had these conditions 
since service are acknowledged.  Nonetheless, the objective 
evidence of record does not support his assertions.  The 
earliest evidence of complaints of polyarthralgias and 
polymyalgias is dated in 2003.  This is almost 33 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  The veteran also did not 
mention any such problems during his 1974 VA examination; and 
on the 2003 examination, he stated that these problems were a 
recent occurrence.  Therefore, service connection on a direct 
basis is not warranted.

The examiner who conducted the 2003 VA examination opined 
that the condition was not related to his service-connected 
shell fragment wound.  Therefore, service connection on a 
secondary basis is not warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  

B.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); but 
see Fenderson v. West, 12r Vet. App. 119 (1999) (at the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found).

1.  PTSD

On March 31, 2003, the veteran requested service connection 
for PTSD.  A VA examination was conducted in May 2003.  The 
veteran complained of nightmares every night, intrusive 
thoughts, anger, irritability, and hypervigilant behavior.  
The veteran was oriented in all spheres.  There was no 
suicidal ideation present.  His mood and judgment were good.  
His judgment was fair.  The diagnosis was chronic PTSD, and 
he was assigned a Global Assessment of Functioning Scale 
(GAF) of 50.  

A June 2003 rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation, effective March 
31, 2003.  

A July 2004 rating action assigned an increased, 50 percent, 
rating effective March 31, 2003.

An August 2004 VA vet center intake note is of record.  The 
veteran presented with nightmares and flashbacks and reported 
he was fired from his job because he stole some golf balls on 
impulse.  The social worker noted that the veteran's had 
chronic, severe PTSD symptoms, such as impulse behavior 
possibly related to anger and PTSD, survival guilt, 
nightmares, depression, anger, forgone future, history of 
alcohol self medication in remission, suicidal ideation, 
flashbacks, and employment difficulty.  The psychosocial 
stressors were son murdered, death of daughter in law, wife 
with active cancer, brother committed suicide, and 
unemployed.  

An employee disciplinary report noted that the veteran failed 
to report an accident on June 7, 2006, and was placed on 
administrative leave.  A VA progress note dated June 13, 
2006, noted that the veteran reported being fired from work 
due to an unreported accident.  The veteran stated that he 
had a flashback and panicked.  The health care provider 
stated that nothing could be done by this office, as he had 
an accident.  The veteran became angry when the health care 
provider told him that he could have reported the accident, 
and that this omission was the reason for his firing.  

A U. S. Department of Labor Certification of Health Care 
Provider form dated in August 2006 noted that it was possible 
that the veteran may have to take time off from work for 
medical appointments, or work less than a full schedule, due 
to his PTSD.  The provider noted that the veteran was not 
incapacitated, was not unable to perform work of any kind, 
and could perform all the essential functions of his job.  

A VA examination was conducted in December 2006.  The 
veteran's chief complaint was that his wife passed away.  The 
examiner stated that the veteran's current psychiatric 
condition was complicated by multiple diagnoses of PTSD, 
major depressive disorder with psychosis, and bereavement.  
The examiner noted that the veteran continued to have serious 
symptoms related to his PTSD, such as sleep disturbance, 
nightmares, daily intrusive behavior, flashbacks 
hypervigilance, and exaggerated startle and avoidance 
behavior.  The examiner stated that the veteran's Global 
Assessment of Functioning Scale (GAF) was in the serious 
range (41-50).

In April 2007, the RO assigned a 70 percent rating, effective 
from December 12, 2006, for PTSD.  

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

From March 31, 2003, to December 12, 2006, the veteran's PTSD 
was more nearly indicative of some difficulty in social, 
occupational, or school functioning, but the veteran was 
generally functioning pretty well, and had some meaningful 
interpersonal relationships, although he would have had 
difficulty in establishing and maintaining effective work and 
social relationships.  The 50 percent evaluation is 
appropriate for the period prior to December 12, 2006.  The 
50 percent evaluation contemplates a psychiatric impairment 
that recognizes difficulty in social and industrial 
adaptation and moderate symptoms and the veteran's GAF was 
usually no lower than 50.  The veteran's disability picture 
does not approximate the next higher evaluation of 70 
percent.  In August 2004, the veteran reported that he was 
fired from work; however, he was fired due to theft, not his 
PTSD.  The veteran has told several VA medical personnel that 
he had a flashback due an accident while driving a bus in 
June 2006 and that is the reason he is no longer working.  
However, the incident report and a subsequent health care 
provider report note that the veteran's failure to report the 
accident, not the accident itself, resulted in punishment.  
It was also noted that the veteran was not incapacitated and 
could perform all the essential functions of his job.  

A VA examiner in December 2006 summarized the veteran's 
presentation as reflecting a GAF of 41-50 for current 
functioning which corresponded to serious symptoms and 
serious affect on social and occupational functioning.  Thus, 
based on the VA evaluations and other reports, PTSD at that 
point in time is more nearly indicative of substantial 
difficulty in social, occupational, or school functioning 
which is more appropriately compensated by the 70 percent 
evaluation.  The disability picture for this period is best 
summarized as one more nearly approximating deficiencies in 
most areas, depression, and difficulty in adapting to 
stressful circumstances.  The veteran's PTSD is not 
productive of total social and industrial impairment as 
contemplated in the 100 percent schedular evaluation.  The 
PTSD symptoms do not appear to more nearly approximate the 
criteria for a 100 percent scheduler evaluation at this time.  
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; a rating in excess of 50 percent 
from March 31, 2003 to December 12, 2006 is not warranted; 
and a rating in excess of 70 percent from December 12, 2006 
is not warranted. 

2.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 10 
percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  See 38 
C.F.R. §4.87, Diagnostic Code 6260; Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).


ORDER

Service connection for polyarthralgias and polymyalgias, to 
include on a secondary basis, is denied.

A schedular evaluation for PTSD in excess of 50 percent for 
the period March 31, 2003, to December 12, 2006, and in 
excess of 70 percent as of December 12, 2006, is denied.

A schedular evaluation in excess of 10 percent for 
(bilateral) tinnitus is denied. 


REMAND

Concerning the claim for a higher rating for right leg shell 
fragment wound, the Board, in its November 2005 decision 
noted that the rating in question is for a span of more than 
30 years.  There are a few pertinent service medical records, 
and there was a VA examination in February 1974, and an 
examination in May 2003 which reported on the "left" leg.  A 
service medical record shows the injury was caused by an 
incoming grenade.  The veteran had a "" well healed scar at 
the time of his February 1974 VA examination, and he had 
complained that he had occasional soreness around the area, 
especially when it was rested against a firm object.  He also 
had a 1/2-centimeter metallic fragment in the soft tissues 
posterior to the midshaft of the tibia.

The Board remanded this issue in November 2005 to afford the 
veteran an examination, in part, to determine whether he has 
a painful right leg shell fragment wound scar, and afford the 
RO an opportunity to consider 38 C.F.R. § 5311.  However, the 
RO did not comply with the actions as directed in the Board's 
remand.  The RO provided the veteran an examination in 
December 2006.  However, the RO did not readjudicate the 
claim.  The veteran withdrew a claim pertaining to his left 
leg, however, he continues to request an increased rating for 
his right leg disability.  The veteran has a right, as a 
matter of law, to compliance with the remand orders of the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim.  If the claim 
continues to be denied, send the veteran 
and his representative a supplemental 
statement of the case which contains the 
provisions of Diagnostic Code 5311.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


